Exhibit 10.1




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of August 25, 2017, by and between FORESTAR GROUP INC. (the
“Company”), and PHILLIP J. WEBER (the “Executive”).


WHEREAS, effective as of October 21, 2015, the Company and the Executive entered
into an Employment Agreement (the “Agreement”); and


WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of June 29, 2017 (as it may be amended from time to time, the “Merger
Agreement”), among D.R. Horton, Inc., Force Merger Sub, Inc. (“Merger Sub”) and
the Company, pursuant to which Merger Sub will merge with and into Company (the
“Merger”), with the Company continuing as the surviving entity in the Merger;
and


WHEREAS, the Company and the Executive wish to modify the Employment Agreement
in certain respects in respect of the Merger.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Company and the Executive hereby
agree as set forth below.


1.    Effective as of the date hereof, the Agreement is amended as follows:


(a)    The first sentence of Section 1 of the Agreement is amended to read in
its entirety as follows:


“Subject to the provisions of Section 4 hereof, the term of this Agreement shall
commence as of the date first set forth above and shall end on the later of (a)
September 24, 2017 or (b) the earlier of (i) fifteen (15) days following the
date of consummation of the merger (the “Horton Merger”) contemplated by the
Agreement and Plan of Merger, dated as of June 29, 2017 (as it may be amended
from time to time, the “Merger Agreement”), among D.R. Horton, Inc., Force
Merger Sub, Inc. and the Company or (ii) the termination of the Merger Agreement
before consummation of the Horton Merger (such date of expiration the
“Expiration Date” and the period during which the Executive is employed
hereunder, the ‘Employment Period’).”


(b)    Section 6(a) of the Agreement is redesignated Section 6(a)(i) and a new
Section 6(a)(ii) is added immediately thereafter to read in its entirety as
follows:


“Pursuant to 18 U.S.C. § 1833(b), the Executive understands that the Executive
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company that (A) is made
(I) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to the Executive’s attorney and (II) solely for the
purpose of reporting or investigating a


1



--------------------------------------------------------------------------------




suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  The Executive understands
that if the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive (x) files any document containing the trade
secret under seal, and (y) does not disclose the trade secret, except pursuant
to court order.  Nothing in this Agreement, or any other agreement that the
Executive has with the Company, is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section.  Further, nothing in this Agreement or any other agreement that
the Executive has with the Company shall prohibit or restrict the Executive from
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.”


(c)    The first sentence of Section 6(b) of the Agreement is amended to read in
its entirety as follows:


“During his employment with the Company and for a period of two years thereafter
regardless of the reason for the termination of employment other than a
termination after the Expiration Date that does not cause the Executive to be
eligible for benefits under the Existing CIC Agreement in respect of the Horton
Merger (such post-termination period, as applicable, the “Non-Competition
Period”), the Executive will not, directly or indirectly, alone or as a partner,
joint venturer, officer, director, employee, consultant, agent, independent
contractor or stockholder of any company or business, engage or take preparatory
steps to engage (for anyone other than the Business Entities) in any Competitive
Enterprise anywhere in the United States, Canada, or Mexico.”


(d)    Section 6(g) of the Agreement is amended to read in its entirety as
follows:


“The Executive acknowledges and agrees that each of the Restrictive Covenants is
given by the Executive as part of the consideration for this Agreement and as an
inducement to the Company to enter into this Agreement and the First Amendment
to this Agreement.”


2.    This Amendment shall be void ab initio and of no force or effect if the
Merger Agreement is terminated before consummation of the Merger.    


3.    Except as otherwise provided in this Amendment, the Agreement shall remain
in effect in accordance with its terms.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.


FORESTAR GROUP INC.




/s/ James A. Rubright                
Name: James A. Rubright
Title: Director and Chairman of the Board




EXECUTIVE




/s/ Phillip J. Weber                
Phillip J. Weber








[Signature Page to First Amendment to Employment Agreement]




3

